


Exhibit 10.1

 

Employment Agreement

 

This Employment Agreement (“Agreement”) is made this 17th day of June, 2018 (the
“Agreement Date”) between the following parties (“Parties”):

 

(i)                                     CoBiz Bank, d/b/a Colorado Business Bank
(prior to the Effective Time, as defined below, the “Employer”);

 

(ii)                                  BOKF NA, a national association (“BOKF
NA”), for itself and on behalf of its affiliates (following the Effective Time,
as defined below, the “Employer”);

 

(iii)                               Steven Bangert, an individual currently
residing in Denver, Colorado (the “Employee”); and

 

(iv)                              Solely for the purpose of Paragraph 15(d) of
this Agreement, CoBiz Financial Inc., a Colorado corporation and financial
holding company (“CoBiz Financial”).

 

Recitals

 

WHEREAS, BOK Financial Corporation, an Oklahoma corporation and financial
holding company (“BOKF”), BOKF Merger Corporation Number Sixteen, an Oklahoma
corporation (“Merger Sub”) and CoBiz Financial  are parties to that certain
Merger Agreement dated as of this 17th day of June, 2018 (hereinafter the
“Merger Agreement”), pursuant to which CoBiz Financial will merge with and into
Merger Sub with Merger Sub being the surviving entity (the “Merger”) effective
as of the Effective Time (as defined in Section 1.3 of the Merger Agreement) of
the Merger (the “Effective Time”).

 

WHEREAS, CoBiz Bank, d/b/a Colorado Business Bank, a Colorado state chartered
bank and a wholly-owned subsidiary of CoBiz Financial (“CoBiz Bank”) will be
acquired by BOKF in connection with the Merger, and will ultimately be merged
into BOKF NA, (the “Bank Merger”), with BOKF NA being the surviving entity and
thereafter becoming the “Employer” for purposes of this Agreement.

 

WHEREAS, CoBiz Financial is a financial holding company, and is generally
engaged in the business of banking and the provision of financial and insurance
services.

 

WHEREAS, Employee is a shareholder of CoBiz Financial prior to the Merger and
will benefit directly and indirectly from the consummation of the transactions
contemplated by the Merger Agreement and this Agreement.

 

WHEREAS, the Employee is a current employee of CoBiz Bank, a subsidiary of CoBiz
Financial.

 

--------------------------------------------------------------------------------


 

WHEREAS, BOKF NA is a national banking association subject to regulation by the
Office of the Comptroller of the Currency, and is generally engaged in the
business of banking and financial services.

 

WHEREAS, the execution of the Merger Agreement and consummation of the Merger at
the Effective Time is a condition precedent to the effectiveness of this
Agreement and each party’s obligations hereunder.

 

WHEREAS, Employer offers, and Employee accepts, employment with the Employer
under the terms and conditions of this Agreement.

 

Agreements

 

Employer and Employee, in consideration of the foregoing recitals and the
promises and covenants set forth herein (the receipt and adequacy of which are
hereby acknowledged) and intending to be legally bound hereby, agree as follows:

 

(1)                                 Purposes of This Agreement.  The purposes of
this Agreement are: (i) to set forth the terms and conditions on which the
Employer shall employ the Employee and the Employee shall serve as an employee
of the Employer and/or its successors in interest; (ii) to set forth terms to
which Employee agrees and which Employee agrees will survive the termination of
this Agreement; and (iii) protect the interests of BOKF and BOKF NA with respect
to the Merger and their investments in goodwill, management and executive
personnel, trade secrets, confidential information and inventions which BOKF and
BOKF NA are acquiring as a result of the Merger.

 

(2)                                 Employment.  Effective as of the Effective
Time, Employer hereby memorializes the terms of Employee’s continuing employment
with Employer, and the Employee hereby accepts continuing employment with 
Employer, on the following terms and conditions:

 

(a)                                 Employee will continue working for CoBiz
Bank through the Effective Time. Effective as of the Effective Time, Employee
will work for BOKF NA as Vice-Chairman-Colorado or in such other positions as
Employer may request (subject to the provisions of Paragraph 5(a) respecting
constructive discharge); provided that, if the Bank Merger is not completed at
the Effective Time then Employee will continue to work for CoBiz Bank until such
time as the Bank Merger is consummated or Employee’s employment ends under
Paragraph 4 or 5 of this Agreement.

 

(b)                                 Employee shall initially be responsible
for:  (i) performing, managing and growing the business of the Employer,
including executive oversight and management; (ii) transitioning employees and
systems to BOKF NA policies, procedures, practices, and systems; (iii) retaining
Employer’s clients and providing assistance on client matters; and
(iv) promoting the brands of the Employer and Employer’s affiliates, their
divisions and the team members thereof, and promotion of the products, product

 

2

--------------------------------------------------------------------------------


 

partners, and related services of affiliates, as permitted, considering
applicable laws, regulations, and conflicts of interest.

 

(c)                                  Employee shall devote all time and
attention reasonably necessary to the affairs of Employer and shall serve
Employer diligently, loyally, and to the best of Employee’s abilities.

 

(d)                                 During employment, Employee will comply with
all rules, policies and procedures of the Employer including, without
limitation: Code of Conduct and Ethics, Standards of Conduct; policies,
procedures, and practices; legal compliance; insider trading; personal trading;
recordkeeping and expenses; and all other matters related to the lawful conduct
of the Employer’s business

 

(e)                                  Employee shall serve in such other or
additional positions of Employer or any of its affiliates as the Chief Executive
Officer of BOKF and/or Employer may request, subject to the terms of Paragraph 5
related to constructive discharge of the Employee.

 

(f)                                   Notwithstanding anything herein to the
contrary, Employee shall not be precluded from engaging in any charitable,
civic, political or community activity or membership in any professional
organization, so long as such engagement complies with the Standards of Conduct
of Employer and/or does not create a conflict of interest.

 

(3)                                 Compensation.  As the sole, full and
complete compensation to the Employee for the performance of all duties of
Employee under this Agreement and for all services rendered by Employee to
Employer and/or to any affiliate of Employer:

 

(a)                                 Employer shall pay the Employee an annual
salary (the “Annual Salary”) during the Term (as hereafter defined).  The Annual
Salary payable to Employee as of the Effective Time shall be at the rate of
fifty thousand dollars even ($50,000) per year. The Annual Salary shall be
payable, less usual and customary payroll deductions for FICA, federal and state
withholding, and the like, at the times and in the manner in effect in
accordance with the usual and customary payroll policies generally in effect
from time to time at Employer.

 

(b)                                 So long as Employee is employed by Employer
in good standing at the Effective Time, and subject to the condition precedent
of the consummation of the Merger at the Effective Time, the Employer agrees to
pay to Employee a bonus payment equal in amount to the payment Employee would
have received pursuant to Section 4(c) of the Prior Employment Agreement (as
such term is defined below) under the assumption that a “Change of Control” (as
such term is used in the Prior Employment Agreement) had occurred and Employee
had timely terminated the Prior Employment Agreement and his employment
thereunder within twenty-four (24) months after such “Change in Control” by
timely satisfying any condition or obligation required under the Prior
Employment Agreement to receive such

 

3

--------------------------------------------------------------------------------


 

payment, less usual and customary payroll deductions (the “Merger Bonus
Payment”). Such Merger Bonus Payment is earned and vested at the Effective Time,
at which time such amount shall be paid at or within three (3) business days
following the Effective Time.

 

(c)                                  Without limiting the Merger Bonus Payment,
Employee shall be eligible to participate in any discretionary, annual, or other
bonus plans or arrangements that BOKF may maintain for its senior banking
employees from time to time.

 

(d)                                 The Employer may, from time to time in the
Employer’s sole discretion consistent with the practices generally in effect for
senior banking employees of the Employer and its affiliates, pay or provide, or
agree to pay or provide Employee a bonus, stock option, restricted stock, other
incentive or performance based compensation. All such bonus, stock option,
restricted stock, or other incentive or performance based compensation,
regardless of its nature shall not constitute Annual Salary.

 

(e)                                  Employer shall pay and provide to Employee
thrift, medical insurance, disability insurance plan benefits, and other fringe
benefits, on the same terms and conditions generally in effect for senior
banking employees of Employer and its affiliates (the “Additional Benefits”).

 

(f)                                   Employer shall reimburse Employee for
reasonable and necessary entertainment, travel and other expenses incurred in
accordance with Employer’s standard policies in general effect for senior
banking employees of Employer.

 

(g)                                  Employee shall be allowed vacation,
holidays, and other employee benefits not described above in accordance with
Employer’s standard policy in general effect for Employer’s senior banking
employees.

 

(h)                                 For the original Term as set forth in
Paragraph 4, Employer shall provide: (i) reasonable office accommodations for
Employee in Colorado to enable Employee to perform Employee’s responsibilities
pursuant to this agreement at Employee’s selection and (ii) an offer of
employment for the original Term to Brittany Costabile, as Executive Assistant.

 

(i)                                     Employee hereby agrees to accept the
foregoing compensation as the sole, full and complete compensation to Employee
for the performance of all duties of Employee under this Agreement and for all
services rendered by Employee to Employer and/or any affiliate of Employer.

 

(4)                                 Term of Employment.  The term of Employee’s
employment pursuant to this Agreement shall commence at the Effective Time and
shall continue thereafter for two (2) years after the Effective Time or upon
earlier termination of employment in accordance with the provisions of this
Agreement (the “Term”).  The Term may be renewed annually for an additional one
year term by written mutual agreement of the parties referencing this
Agreement.  At the expiration of the Term, or any amended Term of this
Agreement, the Employee shall become an at-will employee of Employer and shall
provide to the

 

4

--------------------------------------------------------------------------------


 

Employer ninety (90) days’ advance notice of termination of this Agreement and
employment.  Notwithstanding Employee’s status as an at-will employee or
termination of this Agreement, the foregoing provision requiring ninety (90)
days’ advance notice of termination of employment and the provisions of
Paragraphs 11 through 13, shall remain in full force and effect and be subject
to the Miscellaneous Provisions set forth in Paragraph 15 and provisions
pertaining to IRS Regulation 409A as set forth in Paragraph 14.

 

(5)                                 Termination of Employment.  Notwithstanding
the provisions of Paragraph 4 of this Agreement, the Employment may be
terminated on the following terms and conditions:

 

(a)                                 Termination by Employer Without Cause or
Constructive Discharge.  In the event Employer terminates Employment of Employee
without cause or Employee is constructively discharged (as hereafter defined),
in either instance during the Initial Term or any amended Term of this
Agreement:

 

(i)                                     Employer shall forthwith upon such
termination or constructive discharge (A) pay to Employee the Employer’s
standard severance pay for senior banking employees in effect at the time of
termination and, in addition, an amount equal to Employee’s then Annual Salary
payable in one lump sum payment, with all amounts described in this subparagraph
(A) paid to Employee prior to the March 15th of the year following the year of
Employee’s termination or constructive discharge, (B) pay Employee the
Employee’s then Annual Salary through, but not beyond, the effective date of the
termination, (C) pay Employee those Additional Benefits accrued through but not
beyond the effective date of such termination which are payable under the terms
and provisions of benefit plans then in effect in accordance with Paragraph
3(e) above, (D) pay the Employee for vacation in accordance with the Employer’s
then existing policy for senior banking employees and (E) reimburse Employee
pursuant to Paragraph 3(f) above for expenses incurred prior to the termination,
provided that the request for reimbursement is made by Employee no later than 10
days after termination.  Employee shall be bound by the provisions of the
Non-Solicitation Agreement and Non-Compete Agreement.

 

(ii)                                  For purposes of this Agreement, the
Employee is constructively discharged upon the occurrence of any one or more of
the following: (A) Employee is removed from his capacity set forth in Paragraph
2(a), other than for cause, and is not offered another position with Employer
that is commensurate with Employee’s education, experience and abilities so as
to result in a material diminution of Employee’s authority, duties or
responsibilities; (B) Employer materially decreases Employee’s basic
compensation or materially decreases Employee’s bonus; or (C) Employer transfers
Employee to a location outside the Denver metropolitan area; and in any of such
events, Employer fails to cure any of the above within thirty (30) days after
Employee gives Employer written notice of such breach, with such

 

5

--------------------------------------------------------------------------------


 

written notice of breach to be provided by the Employee to the Employer within
ninety (90) days of the initial existence of the respective condition.

 

(b)                                 Termination by Employer for Cause.  The
Employer may terminate the Employment  for cause on the following terms and
conditions:

 

(i)                                     The Employer shall be deemed to have
cause to terminate Employee’s Employment for any of the following events:

 

(A)                               The Employee shall fail to substantially
perform his obligations under this Agreement (except as a result of Employee’s
incapacity due to physical or mental illness) after having first received notice
of such failure and thirty (30) days within which to correct the failure;

 

(B)                               The Employee commits any act which a
reasonable person would reasonably expect to result in injury to the Employer or
any of its affiliates;

 

(C)                               The Employee is charged, indicted or convicted
of any criminal act or act involving moral turpitude which the Employer
reasonably deems adversely affects the suitability of Employee to serve the
Employer or any of its affiliates;

 

(D)                               The Employee commits any dishonest or
fraudulent act which the Employer reasonably deems material to the Employer or
any of its affiliates, including the reputation of the Employer or any of its
affiliates; or

 

(E)                                Any refusal by Employee to obey orders or
instructions of the Chief Executive Officer of the Employer, unless such
instructions would require Employee to commit an illegal act, could subject
Employee to personal liability, would require Employee to violate the terms of
this Agreement, are inconsistent with recognized ethical standards, or would
otherwise be inconsistent with the duties of an officer of a bank.

 

(ii)                                  In the event the Employer terminates
Employee’s Employment for cause, (A) the Employer shall pay Employee the
Employee’s then Annual Salary through, but not beyond, the effective date of the
termination, (B) the Employee shall receive those Additional Benefits accrued
through but not beyond the effective date of such termination which are payable
under the terms and provisions of benefit plans then in effect in accordance
with Paragraph 3(e) above, (C) the Employer shall pay the Employee for vacation
in accordance with the Employer’s then existing policy for senior banking
employees, (D) Employee shall be bound by the provisions of the Non-Solicitation
Agreement and Non-Compete Agreement and (E) the Employer shall reimburse
Employee pursuant to Paragraph 3(f) above for

 

6

--------------------------------------------------------------------------------


 

expenses incurred prior to the termination, provided that the request for
reimbursement is made by Employee no later than 10 days after termination.

 

(6)                                 Provisions Respecting Illness and Death.  In
the event Employee becomes disabled as such is defined in
Section 409A(a)(2)(C) of the Internal Revenue Code, Employer may terminate
Employee’s Employment without further or additional compensation being due the
Employee from Employer except prorated Annual Salary accrued through the date of
termination, Additional Benefits accrued through the date of such termination
under benefit plans then in effect in accordance with Paragraph 3(e) above, and
vacation in accordance with Employer’s then existing policy for senior
Employees, and the provisions of Paragraph 7 and 8 shall apply. Without limiting
the generality of Paragraph 3(e), Employee shall upon such termination receive
those benefits provided in Employer’s long term disability policy then in
effect. In the event of the death of the Employee, the Employment of the
Employee shall automatically terminate as of the date of death without further
or additional compensation being due the Employee, except Employer shall pay to
the estate of the Employee the prorated Annual Salary in effect on the date of
death and accrued through the date of termination and the Additional Benefits
accrued through the date of such termination under benefit plans then in effect
in accordance with Paragraph 3(e) above.  Subject to Paragraph 14, Employer
shall make the payments due Employee in one lump sum within forty-five days
following the date of termination.

 

(7)                                 Reformation.  The following provision shall
not be construed as any indication that a provision of this Agreement is
unenforceable.  In the event that any provision of this Agreement) shall be
found by a court of competent jurisdiction, which has properly exercised
jurisdiction,  to be invalid or unenforceable as written as a matter of law,
such court(s) may exercise its discretion in reforming such provision(s).  In
particular, Employee shall be subject to the most restrictive nondisclosure,
non-solicitation, non-competition, non-interference, confidentiality and/or
trade secrets restrictions, and intellectual property assignment covenants that
are determined by the court to be reasonable under the circumstances and
enforceable by the Employer. The provision of lesser restrictive alternative
provisions shall not be construed as an indication that a more restrictive
provision of this Agreement is unenforceable.

 

(8)                                 Restricted Period.  The Restricted Period
shall be: throughout the Term of this Agreement, during any amended Term of this
Agreement, during employment by Employer under this Agreement, and for two
(2) years following the termination of any employment with Employer (whether
subject to this Agreement or thereafter pursuant to at-will employment).

 

(9)                                 Agreement Not to Solicit.  The provisions of
this paragraph are hereafter called the “Non-Solicitation Agreement”.

 

(a)                                 Employee agrees that, for the period
beginning with the Effective Time and throughout the Restricted Period, Employee
shall not directly or indirectly (whether as an officer, director, employee,
partner, stockholder, creditor or agent, or

 

7

--------------------------------------------------------------------------------


 

representative of other persons or entities) (i) contact or solicit, in any
manner indirectly or directly, individuals or entities who were, at any time
during the original or any extended Term or employment of Employee, clients of
Employer or any of its affiliates, for the purpose of providing banking, trust,
investment, or other services provided by Employer or any of its affiliates
during the Term, or (ii) contact or solicit employees of Employer or any
affiliates of Employer to seek employment with any person or entity except
Employer and Employer’s affiliates.

 

(b)                                 This Non-Solicitation Agreement shall not
apply to ownership by Employee of up to ten percent (10%) of the common stock of
a corporation traded on the facilities of a national securities exchange engaged
in the banking business (“publicly traded entity” of which Employee is not a
director, officer, employee, agent or representative.  Employee shall be deemed
to have committed any act described in the preceding paragraph (a) if such act
is committed by (i) any entity other than a publicly traded entity in which
Employee owns or has the right to acquire more than ten percent of the equity or
any other entity described in Paragraph 9(c) or (ii) by any director, officer,
employee, agent or representative thereof.

 

(c)                                  The Non-Solicitation Agreement shall not
prohibit Employee’s ownership of up to ten percent (10%) in an entity that is
not a publicly traded entity provided Employee does not compete for business
from locations in, or for the business of persons or entities located in Denver
County, Colorado and counties contiguous thereto and Boulder County, Colorado.

 

(d)                                 Employee agrees that the Non-Solicitation
Agreement and all the restrictions set forth in this Non-Solicitation Agreement
are fair and reasonable.

 

(e)                                  Employee agrees that (i) any remedy at law
for any breach of this Non-Solicitation Agreement would be inadequate, (ii) in
the event of any breach of this Non-Solicitation Agreement, the terms of this
Non-Solicitation Agreement shall constitute incontrovertible evidence of
irreparable injury to Employer, and (iii) Employer shall be entitled to both
immediate and permanent injunctive relief without the necessity of establishing
or posting any bond therefor to preclude any such breach (in addition to any
remedies of law to which Employer may be entitled).

 

(10)                          Goodwill Sale — Covenant Not to Compete;
Management and Executive — Covenant Not to Compete; Trade Secret Protection:
Covenant Not to Compete. The provisions of this paragraph are hereafter called
the “Non-Compete Agreement.”

 

(a)                                 Employee agrees, separately and
independently, that:

 

(i)                                     Employee acknowledges and agrees that
this Agreement is entered as a condition precedent to the Merger Agreement and
as a contract for the purchase and sale of a business or the assets of a
business for purposes of Colorado Revised Statutes § 8-2-113 and that the
exception for the purchase and sale of a business or the assets of business
applies and will continue to

 

8

--------------------------------------------------------------------------------


 

apply throughout the Restricted Period such that this Agreement is and will be
throughout the Restricted Period enforceable.

 

(ii)                                  Employee acknowledges and agrees that
Employee is “executive and management personnel” for purposes of Colorado
Revised Statutes § 8-2-113 and that the exception for executive and management
personal applies and will continue to apply throughout the Restricted Period
such that this Agreement is and will be throughout the Restricted Period
enforceable.

 

(iii)                               Employee acknowledges and agrees that this
Agreement is a contract for the protection of trade secrets for purposes of
Colorado Revised Statutes § 8-2-113 and that the exception for trade secrets
applies and will continue to apply throughout the Restricted Period such that
this Agreement  is and will be throughout the Restricted Period enforceable.

 

(b)                                 The term “trade secret” means a trade secret
as defined under the Uniform Trade Secrets Act, Colorado Revised Statutes §
7-74-101 through -110, as it may be amended.

 

(c)                                  The parties agree that the Employer has the
right to protect its purchase and goodwill and the confidentiality and
competitive value of its Trade Secrets, and that the following restrictions are
reasonable restrictions in order to achieve such protection (the “Non-Compete
Agreement”).

 

(d)                                 Employee will not, during the Restricted
Period, either voluntarily or involuntarily, for any reason whatsoever, directly
or indirectly, either as an employee, agent or independent contractor of a third
party or as an officer, manager or owner of a business or otherwise, compete
with the Employer or its successors or assigns (i) anywhere within Denver
County, Colorado and counties contiguous thereto and Boulder County, Colorado;
and/or (ii) with respect to clients of the Employer and its affiliates,
regardless of geographic location.  The term “compete with” as used in this
subparagraph means to engage in providing any banking (commercial or consumer),
asset management, investment management, or insurance sales and advice directly
(or indirectly through another person or persons) to individuals, entities or
institutions.

 

(e)                                  The Non-Compete Agreement shall not
prohibit Employee’s ownership of stock in any publicly traded entity corporation
so long as Employee’s ownership, directly and indirectly, when aggregated with
the direct and indirect ownership of all members of Employee’s immediate family,
does not exceed ten percent (10%) of the total outstanding stock of such
publicly owned corporation, measured by reference to either market value or
voting power.

 

(f)                                   The Non-Compete Agreement shall not
prohibit Employee’s ownership of up to ten percent (10%) in an entity that is
not a publicly traded entity provided Employee does not compete for business
from locations in, or for the business of persons or

 

9

--------------------------------------------------------------------------------


 

entities located in Denver County, Colorado and counties contiguous thereto and
Boulder County, Colorado.

 

(g)                                  The Non-Compete Agreement shall not
prohibit Employee from serving as a member of the board of directors of any
competing entity after the termination of Employee’s employment with Employer
for any reason as long as such competitor does not have a material physical
presence in any of the markets in which Employer operates.

 

(h)                                 Employee will not utilize any Trade Secret
of Employer on behalf of anyone other than Employer.

 

(i)                                     Breach of Provisions.  Employee agrees
that (i) any remedy at law for any breach of the provisions of this Paragraph 10
would be inadequate, (ii) any breach of this Paragraph 10 shall constitute
incontrovertible evidence of irreparable injury to Employer, and (iii) Employer
shall be entitled to both immediate and permanent injunctive relief without the
necessity of establishing or posting any bond therefore to preclude any such
breach (in addition to any remedies of law which Employer may be entitled).

 

(11)                          Confidential Information.

 

(a)                                 All references to Confidential Information
and/or Trade Secrets shall include documents and information of Employer and
each of its affiliates (collectively “Confidential Information”).

 

(b)                                 Employee acknowledges that Employee has had
and will have access to Confidential Information (as hereinafter defined), all
of which shall be made accessible to Employee only in strict confidence and
subject to Employer’s policies and procedures and practices; that unauthorized
disclosure of Confidential Information will damage Employer’s business; that
Confidential Information would be susceptible to immediate competitive
application; that Employer’s business is substantially dependent on access to
and the continuing secrecy of Confidential Information; that Confidential
Information is unique to Employer and known only to Employee and certain
employees and contractors of Employer; that Employer shall at all times retain
ownership and control of all Confidential Information; and that the restrictions
contained in this Paragraph 11 are reasonable and necessary for the protection
of Employer’s business.

 

(c)                                  All documents or other records containing
or reflecting Confidential Information  prepared by or to which Employee has
access are and shall remain the property of Employer.  Employee shall not copy
or use any Confidential Information for any purpose not relating directly to
Employee’s Employment on Employer’s behalf, or use or disclose any Confidential
Information to any party other than Employer or its employees and shall not sell
Confidential Information to any party.  Upon the termination of this Agreement
or upon Employer’s request before or after such

 

10

--------------------------------------------------------------------------------

 

termination, Employee shall immediately deliver to Employer or its designee (and
shall not keep in Employee’s possession or deliver to anyone else) all
Confidential Information and all other property belonging to Employer.  This
paragraph shall not bar Employee from complying with any subpoena or court
order, provided that Employee shall at the earliest practicable date provide a
copy of the subpoena or court order pursuant to the Notice Provisions in
Paragraph 15.

 

(d)                                 As used herein, Confidential Information
means all information concerning or arising from business of Employer and/or its
affiliates, including particularly, but not by way of limitation, Trade Secrets
used, developed or acquired by Employer; information concerning the manner and
details of Employer’s operations, organization and management; financial
information and/or documents and nonpublic policies, procedures and other
printed or written material generated or used in connection with Employer’s
business; business plans and strategies; electronic files or documents
containing the identities of Employer’s customers (including their addresses and
telephone numbers and email and/or other contact information), the nature and
amounts of their assets and liabilities, and the specific individual customer
needs being addressed by Employer; the nature of fees and charges assessed by
Employer; nonpublic forms, contracts and other documents used in Employer’s
business; the nature and content of any proprietary computer software used in
Employer’s business, whether owned by Employer or used by Employer under license
from a third party; and all other nonpublic information concerning Employer’s
concepts, prospects, customers, employees, contractors, earnings, products,
services, equipment, systems, and/or prospective and executed contracts and
other business arrangements. Confidential Information shall not any information
that, on advice of counsel, Employee is required to disclose by law or
regulation.

 

(e)                                  Confidential Information includes, but is
not limited to:

 

(i)                                     Trade secrets, patents and copyrights;

 

(ii)                                  Concepts, whether or not in tangible form,
owned or originated by the Employer;

 

(iii)                               Names, Contact information, account numbers,
personal identifiers, account types, balances, information pertaining to
transactions, of clients and prospective clients,

 

(iv)                              Names, Contact information, account numbers,
personal identifiers, account types, balances, information pertaining to
transactions, of employees, agents, referral sources, contractors, vendors and
suppliers;

 

(v)                                 Financial information; or

 

(vi)                              Proprietary business methods, plans and
strategies.

 

11

--------------------------------------------------------------------------------


 

(f)                                   Employee shall use Confidential
Information only in connection with and in furtherance of Employee’s employment
by Employer and/or on behalf of Employer’s affiliates. Employee will use
Employee’s best efforts to maintain and protect the secrecy of the Employer’s
Confidential Information on behalf of Employer.

 

(g)                                  Without in any manner limiting the
generality of the foregoing obligations, Employee agrees that Employee will not
for any reason, voluntarily or involuntarily, directly or indirectly, undertake
or attempt to undertake any of the following activities:

 

(i)                                     disclose any Confidential Information to
any other person or entity;

 

(ii)                                  use any Confidential Information for
Employee’s own purposes;

 

(iii)                               make or retain any copies, duplicates or
reproductions of any Confidential Information;

 

(iv)                              authorize or permit any other person or entity
to use, copy, disclose, publish or distribute any Confidential Information; or

 

(v)                                 undertake or attempt to undertake any
activity the Employer is prohibited from undertaking or attempting to undertake
by any of its present or future agreements with clients, customers, suppliers,
vendors, consultants, agents, contractors, or business partners.

 

(h)                                 Notwithstanding the foregoing or anything to
the contrary herein, Employee may disclose or use Confidential Information
(i) in connection with and in furtherance of Employee’s  duties with and on
behalf of the Employer; (ii) when required to do so by a lawful order of a court
of competent jurisdiction, any governmental authority or agency, or any
recognized subpoena power provided that Employee has provided written notice to
Employer prior to such disclosure or use and provided Employer an opportunity to
contest such disclosure or use.

 

(i)                                     All other provisions of this Agreement
notwithstanding, nothing in this Agreement is intended to, or shall, in any way
limit the right of the representative to disclose any information to the SEC
pursuant to Section 21 F of the Securities Exchange Act of 1934, or the rules of
the SEC adopted pursuant to Section 21 F.

 

(j)                                    Breach of Provisions.  Employee agrees
that (i) any remedy at law for any breach of the provisions of this Paragraph 11
would be inadequate, (ii) any breach of this Paragraph 11 shall constitute
incontrovertible evidence of irreparable injury to Employer, and (iii) Employer
shall be entitled to both immediate and permanent injunctive relief without the
necessity of establishing or posting any bond therefore to preclude any such
breach (in addition to any remedies of law which Employer may be entitled).

 

12

--------------------------------------------------------------------------------


 

(12)                          Surrender of Records,
Documents, Information, Inventions and Discoveries, and Property.

 

(a)                                 The following are Triggering Events: 
(i) request(s) of Employer; (ii) termination of employment; and/or
(iii) notice(s) required by this Agreement and/or Employer’s policies and
procedures.

 

(b)                                 Upon a Triggering Event as defined herein,
Employee shall:  (i) conduct a diligent search for all of Employer’s property,
documents and/or information, and inventions, and discoveries, regardless of who
owns the media upon which the data may reside, (ii) shall contact Employer’s
Human Resources department to arrange for proper return of the data, property,
and information of Employer to Employer, and (iii) shall coordinate the return
of Data promptly.  Data means all records (whether electronic or in hard copy),
manuals, books, blank forms, documents, letters, email, messages, audio and/or
video recordings, presentations, memoranda, notes, notebooks, reports, data,
tables, calculations or copies thereof that relate in any way to the business,
products, practices or techniques of Employer or any of its affiliates, and all
other information of Employer or any of its affiliates, including, but not
limited to, all documents that in whole or in part contain any information which
is defined in this Agreement as Confidential Information and which is in the
possession or under the control of Employee.

 

(c)                                  Breach of Provisions.  Employee agrees that
(i) any remedy at law for any breach of the provisions of this Paragraph 12
would be inadequate, (ii) any breach of this Paragraph 12 shall constitute
incontrovertible evidence of irreparable injury to Employer, and (iii) Employer
shall be entitled to both immediate and permanent injunctive relief without the
necessity of establishing or posting any bond therefore to preclude any such
breach (in addition to any remedies of law which Employer may be entitled).

 

(13)                          Inventions and Discoveries.  Employee agrees that
any works and writings (including, without limitation, research techniques,
research findings, spreadsheets, and computer programs) that he produces within
the scope of his employment with the Employer will constitute works made for
hire and will be the exclusive property of the Employer.  Employee grants to the
Employer, without limitation, the exclusive right to copyright such works in the
United States and elsewhere.  Employee further agrees that any and all works and
writings, inventions, discoveries, improvements, designs, methods, systems,
developments, “know-how”, ideas, suggestions, devices, Trade Secrets, and
processes (hereinafter collectively referred to as “Discoveries”), whether
patentable or not, that he discovers, creates, discloses to, or otherwise
obtains within the scope of his employment with the Employer, will be the
exclusive property of the Employer.  Employee will cooperate with the Employer
in any application to patent any Discovery, and in any other effort to claim
exclusive rights to own, use and license any Discovery.

 

13

--------------------------------------------------------------------------------


 

(14)                          Compliance with Section 409A.  This Agreement is
subject to the following provisions in order to ensure compliance with
Section 409A of the Internal Revenue Code of 1986, as amended (Section 409A”).

 

(a)                                 None of the compensation or other payments
to Employee provided for in, or that may be made pursuant to, this Agreement are
intended by the Parties to be deferred compensation within the meaning of
Section 409A. Employer and Employee intend that, to the maximum extent possible,
any amounts paid pursuant to this Agreement shall qualify as a short-term
deferral or as separation pay exempt from Section 409A.

 

(b)                                 If any payment, compensation or other
benefit provided to the Employee in connection with his employment termination
is determined, in whole or in part, to constitute “nonqualified deferred
compensation” within the meaning of Section 409A and the Employee is a specified
employee as defined in Section 409A(2)(B)(i), no part of such payments shall be
paid before the day that is six (6) months plus one (1) day after the date of
termination.

 

(c)                                  The Parties acknowledge and agree that
Section 409A and its application, if any, to the terms of this Agreement may be
subject to change as additional guidance and regulations become available. 
Anything to the contrary herein notwithstanding, all benefits or payments
provided by the Employer to the Employee that would be deemed to constitute
“nonqualified deferred compensation” within the meaning of Section 409A are
intended to comply with Section 409A.  If, however, any such benefit or payment
is deemed to not comply with Section 409A, the Employer and the Employee agree
to renegotiate in good faith any such benefit or payment (including, without
limitation, as to the timing of any severance payments payable hereof) so that
either (i) Section 409A will not apply or (ii) compliance with Section 409A will
be achieved.

 

(d)                                 Unless otherwise permitted under
Section 409A, all in-kind benefits, expenses or other reimbursements paid
pursuant to this Agreement that are taxable income to Employee (i) will be paid
no later than the end of the calendar year next following the calendar year in
which Employee incurs such expense; (ii) will not be subject to liquidation or
exchange for another benefit; and (iii) the amount of expenses eligible for
reimbursements or in-kind benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year. For purposes of Section 409A, Employee’s
right to receive any installment payments under this Agreement shall be treated
as a right to receive a series of separate payments and, accordingly, each
installment payment hereunder shall at all times be considered a separate and
distinct payment.

 

(e)                                  All payments required to be made by
Employer hereunder to the Employee may be adjusted to the withholding of such
amounts, if any, relating to tax and other payroll deductions as Employer may
reasonably determine should be withheld pursuant to any applicable law or
regulation.

 

14

--------------------------------------------------------------------------------


 

(15)                          Miscellaneous Provisions.  The following
miscellaneous provisions shall apply to this Agreement:

 

(a)                                 All notices or advices required or permitted
to be given by or pursuant to this Agreement, shall be given in writing.  All
such notices and advices shall be (i) delivered personally or (ii) delivered for
overnight delivery by a nationally recognized overnight courier service.  Such
notices and advices shall be deemed to have been given (i) the first business
day following the date of delivery if delivered personally or (ii) on the date
of receipt if delivered for overnight delivery by a nationally recognized
overnight courier service.  All such notices and advices and all other
communications related to this Agreement shall be given as follows:

 

If to Employer prior to the Effective Time:

 

 

 

 

CoBiz Bank

 

 

 

 

 

Attn: Lyne B. Andrich

 

 

1401 Lawrence Street, Suite 1200

 

 

Denver, Colorado 80202

 

 

 

With a Copy to:

 

Jeffrey R. Kesselman

 

 

Sherman & Howard LLC

 

 

633 Seventeenth Street, Suite 3000

 

 

Denver, CO 80202

 

 

 

If to Employer following the Effective Time:

 

 

 

 

 

 

 

BOKF NA Attn:

 

 

 

 

 

Steven E. Nell

 

 

Bank of Oklahoma Tower

 

 

P.O. Box 2300

 

 

Tulsa, Oklahoma 74192

 

 

Telephone No.: (918) 588-6000

 

 

Facsimile No.: (918) 588-6853

 

 

snell@bokf.com

 

 

and

 

 

 

 

 

Chief Human Resources Officer

 

 

Attn: Stephen D. Grossi

 

 

Bank of Oklahoma Tower

 

 

P.O. Box 2300

 

 

Tulsa, Oklahoma 74192

 

 

Telephone No. 918- 595-3153

 

15

--------------------------------------------------------------------------------


 

 

 

sgrossi@mail.bok.com

 

 

 

With a Copy to:

 

Frederic Dorwart

 

 

Old City Hall

 

 

124 East Fourth Street

 

 

Tulsa, OK 74103-5010

 

 

Telephone No.: (918) 583-9945

 

 

Facsimile No.: (918) 583-8251

 

 

fdorwart@fdlaw.com

 

 

 

If to Employee

 

Steven Bangert

 

 

1401 Lawrence Street, Suite 1200

 

 

Denver, Colorado 80202

 

or to such other address as the Party may have furnished to the other Parties in
accordance herewith, except that notice of change of addresses shall be
effective only upon receipt.

 

(b)                                 This Agreement is made and executed in
Denver, Colorado and all actions or proceedings with respect to, arising
directly or indirectly in connection with, out of, related to or from this
Agreement, shall be litigated in courts having situs in Denver, Colorado.

 

(c)                                  This Agreement shall be subject to, and
interpreted by and in accordance with, the laws of the State of Colorado without
regard to its conflict of law provisions.

 

(d)                                 This Agreement, in conjunction with the
Merger Agreement, is the entire Agreement of the Parties respecting the subject
matter hereof.  There are no other agreements, representations or warranties,
whether oral or written, respecting the subject matter hereof, except as stated
in this Agreement or the Merger Agreement. For the avoidance of doubt, this
Agreement shall not supersede, replace, or otherwise amend or affect the Amended
and Restated Executive Split Dollar Life Insurance Agreement by and between the
Employee and CoBiz Bank dated as of December 31, 2007. Without limiting the
foregoing, as of the Effective Time, this Agreement shall irrevocably supersede
and replace in its entirety the prior Employment Agreement by and between
CoBiz, Inc. and the Employee dated as of November 19, 2004 (as amended) (as
amended, the “Prior Employment Agreement”), which shall be irrevocably
terminated at such time.  CoBiz Financial has executed this Agreement solely for
purposes of agreeing and acknowledging that the Prior Employment Agreement has
been irrevocably terminated, superseded and replaced in its entirety.
Notwithstanding the foregoing or anything in this Agreement to the contrary, in
the event that the Merger Agreement is terminated for any or no reason, this
Agreement shall not become and shall be treated as never having become
effective; the Parties will not be entitled to any of the rights, benefits or
payments described under this Agreement; the Parties will not be subject to any
of the obligations arising under this Agreement; and the Prior Employment
Agreement shall continue to govern and be treated as having governed the terms
and conditions of Employee’s employment with the Employer at all times following
the initial execution of such Prior Employment Agreement.

 

16

--------------------------------------------------------------------------------


 

(e)                                  This Agreement, and all the provisions of
this Agreement, shall be deemed drafted by all of the Parties hereto.

 

(f)                                   This Agreement shall not be interpreted
strictly for or against any Party, but solely in accordance with the fair
meaning of the provisions hereof to effectuate the purposes and interest of this
Agreement.

 

(g)                                  Each Party hereto has entered into this
Agreement based solely upon the agreements, representations and warranties
expressly set forth herein and upon her or his own knowledge and investigation. 
Neither Party has relied upon any representation or warranty of any other Party
hereto except any such representations or warranties as are expressly set forth
herein.

 

(h)                                 Each of the persons signing below on behalf
of a Party hereto represents and warrants that he or she has full requisite
power and authority to execute and deliver this Agreement on behalf of the
Parties for whom he or she is signing and to bind such Party to the terms and
conditions of this Agreement.

 

(i)                                     This Agreement may be executed in
counterparts, each of which shall be deemed an original.  This Agreement shall
become effective only when all of the Parties hereto shall have executed the
original or counterpart hereof.  This Agreement may be executed and delivered by
a facsimile transmission of a counterpart signature page hereof.

 

(j)                                    In any action brought by a Party hereto
to enforce the obligations of any other Party hereto, the prevailing Party shall
be entitled to collect from the opposing Party to such action such Party’s
reasonable litigation costs and attorneys’ fees and expenses (including court
costs, reasonable fees of accountants and experts, and other expenses incidental
to the litigation).

 

(k)                                 This Agreement shall be binding upon and
shall inure to the benefit of the Parties and their respective heirs, personal
representatives, successors and assigns.

 

(l)                                     This is not a third party beneficiary
contract, except BOK Financial (including each affiliate thereof) shall be a
third party beneficiary of this Agreement.

 

(m)                             This Agreement may be amended or modified only
in writing, as agreed to by the Parties hereto, which specifically references
this Agreement.

 

(n)                                 A Party to this Agreement may decide or fail
to require full or timely performance of any obligation arising under this
Agreement.  The decision or failure of a Party hereto to require full or timely
performance of any obligation arising under this Agreement (whether on a single
occasion or on multiple occasions) shall not be deemed a waiver of any such
obligation.  No such decisions or failures shall give rise to any claim of
estoppel, laches, course of dealing, amendment of this Agreement by course of
dealing, or other defense of any nature to any obligation arising hereunder.

 

17

--------------------------------------------------------------------------------


 

(o)                                 In the event any provision of this
Agreement, or the application of such provision to any person or set of
circumstances, shall be determined to be invalid, unlawful, or unenforceable to
any extent for any reason, the remainder of this Agreement, and the application
of such provision to persons or circumstances other than those as to which it is
determined to be invalid, unlawful, or unenforceable, shall not be affected and
shall continue to be enforceable to the fullest extent permitted by law.

 

(p)                                 Employee agrees that (i) any remedy at law
for any breach of the provisions of Paragraphs (8), (9), (10), (11), (12, and/or
(13) would be inadequate, (ii) any breach of Paragraphs (8), (9), (10), (11),
(12, and/or (13) shall constitute incontrovertible evidence of irreparable
injury to Employer, and (iii) Employer shall be entitled to both immediate and
permanent injunctive relief without the necessity of establishing or posting any
bond therefore to preclude any such breach (in addition to any remedies of law
which Employer may be entitled).

 

[Signature Page Follows]

 

18

--------------------------------------------------------------------------------


 

Dated and effective as of the Agreement Date.

 

 

BOKF NA

 

 

 

 

 

/s/ Steven G. Bradshaw

 

Name: Steven G. Bradshaw

 

Title: President and Chief Executive Officer

 

 

 

 

 

CoBiz Bank, d/b/a Colorado Business Bank

 

 

 

/s/ Lyne Andrich

 

Name:

Lyne Andrich

 

Title:

Chief Operating Officer and Chief Financial Officer

 

 

 

Employee

 

 

 

 

 

/s/ Steven Bangert

 

Steven Bangert, Individually

 

Agreed and acknowledged solely for purpose of Paragraph 15(d) of this Agreement:

 

 

CoBiz Financial Inc.

 

 

 

/s/ Lyne Andrich

 

Name: Lyne Andrich

 

Title: Chief Operating Officer and Chief Financial Officer

 

[Signature page to S. Bangert Employment Agreement]

 

--------------------------------------------------------------------------------
